Citation Nr: 0804154	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-25 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1996, for the grant of a compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran subsequently relocated, and 
jurisdiction over the claims folder was transferred to the RO 
in St. Petersburg, Florida.

In June 2005, and again in September 2007, the Board remanded 
this case to fulfill the veteran's request for a hearing.  
The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.  The Board notes that the veteran submitted 
additional evidence at the hearing, and he waived his right 
to initial RO consideration of that evidence.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in July 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The November 1997 rating decision, which granted a 
separate compensable rating for tinnitus, was not appealed.

2.  The veteran has not any alleged specific error of fact or 
law in any prior final rating decision.




CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
September 10, 1996, for a compensable evaluation for tinnitus 
lacks legal merit.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2007); Fugo v. Brown, 6 Vet. App. 40 
(1993); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than 
September 10, 1996, for the assignment of a compensable 
evaluation for tinnitus.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Factual Background

Service connection was granted for otitis media with tinnitus 
upon the veteran's discharge from service, and was made 
effective at a noncompensable rate from April 1, 1946.  At 
that time, service connection was also granted at a 
noncompensable rate for pes planus.  The veteran was assigned 
a 10 percent disability rating on the basis of multiple 
noncompensable disabilities which interfere with 
employability, which was terminated effective in April 1947.  
The veteran did not appeal either decision.  

In September 1997, the veteran submitted a VA Form 21-4138 
requesting to reopen his tinnitus claim, as his tinnitus had 
increased in severity over the years.  In a November 1997 
rating decision, the RO assigned a separate 10 percent rating 
for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
The effective date for the compensable rating was the date of 
the reopened claim, September 10, 1997.  The veteran did not 
appeal that decision.  

The veteran filed a VA Form 21-4138 in November 1999 
requesting a review of his claim for the purpose of obtaining 
an earlier effective date for the compensable rating for 
tinnitus.  The veteran requested an effective date in 1947.  
In an August 2001 rating decision, the RO found on its own 
motion that there was clear and unmistakable error in the 
November 1997 rating decision, as the veteran should have 
been assigned an effective date one year prior to the date of 
claim, under the provisions of 38 C.F.R. § 3.114 (a)(3) 
(2007), based on amendments to the rating schedule in March 
1976 and June 1999, after the initial grant of service 
connection, which permitted the assignment of a 10 percent 
evaluation for tinnitus.  The veteran appealed that decision.  

Legal Criteria

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error 
(CUE).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 20.1400 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Analysis

The veteran is seeking an effective date earlier than 
September 10, 1996, for the assignment of a compensable 
rating for his service-connected tinnitus.  As set out above, 
the effective date of September 10, 1997, was assigned in an 
unappealed November 1997 rating decision.  The RO later 
revised the effective date to September 10, 1996, on the 
basis of CUE.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.  See also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date.").

Here, the veteran did not appeal the November 1997 decision 
that assigned the effective date of September 10, 1997, nor 
did he appeal any prior rating decisions pertaining to the 
evaluation of tinnitus.  Accordingly, the November 1997 
decision is final, and only a request for revision premised 
on CUE could conceivably result in the assignment of earlier 
effective date.  

The Board acknowledges that, in the August 2001 rating 
decision currently on appeal, the RO found CUE in the 
effective date originally assigned.  The RO's adjudication of 
a CUE claim in August 2001 does not alter the Board's 
decision, nor does it require the Board to adjudicate such a 
claim.  The RO is entitled raise a CUE claim on its own 
motion.  See 38 U.S.C.A. § 5109A (c).  However, this does not 
absolve the veteran of the requirement stated above.  In 
essence, to substantiate his claim for an effective date 
earlier than that assigned by the RO, he must still establish 
CUE.

The Board also acknowledges that, in the August 2001 rating 
decision, the RO treated a VA Form 21-4138 received from the 
veteran in November 1999 (requesting a review of the 
veteran's claim, and alleging error in not making the 
compensable rating for tinnitus effective from 1947) as a CUE 
claim.  However, the Board finds contrary to the RO, that in 
this case, the veteran has not raised a valid CUE claim.  

The Board first notes that the veteran has not specifically 
stated that he was raising a CUE claim, nor has he 
specifically identified the November 1997 rating decision as 
containing CUE.  In a letter to the RO dated in April 2001, 
the veteran alleged that there appears to be a "serious error 
in the paperwork."  However, he did not identify any specific 
rating decision that contained CUE.  The Court has held that 
failure to identify the dates of the RO decisions being 
collaterally attacked, where multiple decisions have been 
rendered, renders the pleading of CUE insufficient.  
Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  

In a letter dated in June 2005, the veteran quoted from a 
paragraph in the Board's June 2005 remand, which referred to 
the November 1997 RO rating decision and its assignment of an 
effective date of September 10, 1997, for a compensable 
rating.  However, this appears to be an assertion that the 
Board decision contained an error.  The veteran stated that 
it was his understanding that the, "effective date of this 
change in rating was November 23, 1977, and this earlier date 
is the basis of my claim."  The Board can identify no 
reference to the date November 23, 1977, in either the 
November 1997 RO rating decision or in the Board's June 2005 
remand, and the Board finds that such a vague allegation of 
error is insufficient to meet the pleading requirements for a 
CUE claim.

Moreover, in the April 2001 letter and in subsequent 
statements, the veteran has essentially asserted that the 
basis of his claim is that the evidence demonstrates and has 
always demonstrated that he has had tinnitus since service.  
The veteran submitted statements from fellow servicemen in 
December 2007 attesting to ear symptomatology and tinnitus 
since service.  However, such a contention amounts to a 
dispute over how the evidence was evaluated by the RO, or the 
weight of probative value attached to the evidence.  Simply 
to allege that previous adjudications improperly weighed and 
evaluated the evidence, or failed to apply the benefit-of-
the-doubt doctrine, or failed to give reasons and bases, can 
never rise to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

In an undated letter received in September 2001, and at his 
hearing, the veteran claimed that he was not notified of 
amendments to the rating schedule allowing for a compensable 
rating for tinnitus.  The Board notes that, even if there 
were some unspecified duty on the part of the RO to notify 
veterans of their potential entitlement to specific benefits, 
under Fugo, the RO's failure to do so does not constitute 
CUE, and the veteran's contention does not constitute a valid 
allegation of CUE.

Allegations that the VA failed in its duty to assist are, as 
a matter of law, insufficient to plead CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
mistakably erroneous").  Moreover, an allegation that the RO 
did not consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE.  In Gonzales v. West, 218 
F. 3d. 1378, 1381 (Fed. Cir. 2000), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 C.F.R. § 3.303(a) does not require that a rating 
decision discuss each piece of evidence, only that it 
consider all of the evidence.

Based on the veteran's failure to identify the rating 
decision or decisions being collaterally attacked, as well as 
his failure to identify the type of error that could 
potentially be considered CUE, a claim of CUE in prior rating 
decisions has not been pled with sufficient specificity to 
raise a valid claim.  In essence, the veteran has not pointed 
to an error of fact or any error in the application of the 
law that would compel the conclusion that the result would 
have been manifestly different but for the error.

The Court has held that, if the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, if the veteran has only alleged a 
failure on the part of VA to fulfill its duty to assist, or 
if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  See Simmons, 17 Vet. App. 
104; Luallen, 8 Vet. App. 92; Caffrey, 6 Vet. App. at 384.  
This is the situation here.  

Finally, the Board notes that the veteran's representative 
submitted a VA Form 646 in December 2006 and asserted an 
error on the part of VA in combining two separate and 
distinct disabilities such as tinnitus and a flat foot 
condition, and therefore, the veteran should be eligible for 
retroactive payments.  This is in fact a misstatement of what 
occurred.  The veteran was assigned separate noncompensable 
ratings for otitis media with tinnitus and for pes planus, 
and was assigned a 10 percent rating based on multiple 
noncompensable disabilities which interfere with 
employability.  A similar provision is currently included 
under 38 C.F.R. § 3.324 (2007).  The veteran's representative 
has not suggested how such treatment was improper or how such 
treatment constitutes CUE, and the Board finds that it does 
not raise a valid CUE claim.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that, since he 
has had tinnitus since he left service, he should be 
compensated for the entire period of time.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  

In conclusion, if the veteran is seeking an effective date 
earlier than the September 10, 1996, date assigned by the RO, 
he must properly allege and substantiate that a prior rating 
decision contained CUE.  This he has not done.  Accordingly, 
dismissal of the veteran's appeal is in order.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


